Exhibit 10.1








AMENDED AND RESTATED


SPRAGUE RESOURCES GP LLC


DIRECTOR COMPENSATION SUMMARY
Effective September 29, 2016






Unless otherwise determined by the board of directors (the “Board”) of Sprague
Resources GP LLC (the “General Partner”), officers, employees or paid
consultants and advisors of the General Partner or its affiliates (including
Axel Johnson Inc. and its affiliates) who also serve as members of the Board
will not receive additional compensation for their service as members of the
Board. All members of the Board not included in the preceding sentence shall be
referred to as the “non-employee directors”. Each non-employee director will
receive an annual retainer of $60,000, paid in quarterly installments. Each
non-employee director will also receive an annual award, granted within five
business days of October 15 of each year, of the number of fully vested common
units representing limited partner interests (“Common Units”) in Sprague
Resources LP (the “Partnership”) having a grant date fair value of approximately
$60,000, subject to the terms and vesting schedules set forth in the applicable
grant documents. Further, each non-employee director serving as a chairman or a
member of a committee of the Board will receive an annual retainer of $10,000 or
$5,000, respectively, paid in quarterly installments. Annual cash retainers and
grants of Common Units will be pro-rated for directors who join the Board
mid-year. All directors will receive reimbursement for out-of-pocket expenses
associated with attending meetings of the Board or committees of the Board. Each
director will receive liability insurance coverage and be fully indemnified by
the Partnership for actions associated with being a director to the fullest
extent permitted under Delaware law.







